DETAILED ACTION
Acknowledgements
In the reply filed November 29, 2021, the applicant amended claims 2, 15, 26, and 27. 
Currently claims 1-9, 12, 14-23 and 25-40 are under examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12, 14-23 and 25-40, are rejected under 35 U.S.C. 103 as being unpatentable over Mallis (U.S. Pub. No. 2006/0145480) in view of Barringer (U.S. Patent No. 5,338,074)
Regarding Claim 1, Mallis discloses a threaded tubular connection for use in the hydrocarbon industry comprising: 

The pin thread (74) is configured to cooperate by make up with the box thread (54) along a cooperating area while having a radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) along at least part of the cooperating area, the pin thread (74) is a pin wedge thread having pin teeth increasing in width in a first direction (away from distal end of pin, toward tubular) along the longitudinal axis, and the box thread (54) is a box wedge thread having box teeth increasing in width in an opposite second direction (away from distal end of box, toward tubular) along the longitudinal axis, each of the pin thread (74) and the box thread (54) has a dovetail-shaped (Paragraph [0046]) thread profile, the pin sealing surface (67) and the box sealing surface (87) are configured to contact each other upon make-up in a sealing manner while forming a metal to metal seal (Paragraph [0079]), the pin taper angle is larger than the box taper angle, and the radial thread interference (Paragraph [0075]) decreases gradually and continuously along the cooperating area in a direction toward the pin sealing surface (67) and the box sealing surface (87).
Mallis does not disclose the cooperating area comprising an area of the tubular connection between a starting point of the pin thread and the box thread and an end 
The cooperating area comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface, but does teach that pin wedge threads with uniformly progressively increasing widths, coupled with a box thread which increases in the opposite direction can utilize radial interference upon makeup to form a metal-to-metal seal between overlapping portions in order to resist the flow of fluids between the threads. 
Barringer discloses the cooperating area comprising an area (28a – 28i) of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area (28a – 28i) comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface;

Regarding Claim 2, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the pin thread (74) has a diametrical pin taper, the box thread (54) has a diametrical box taper, and the diametrical pin taper is between, and including, 0.0005 inch per revolution and 0.0015 inch per revolution larger than the diametrical box taper.
It would further have been an obvious matter of design choice to change the size of the diametrical pin taper relative to the diametrical box taper, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 3, Mallis and Barringer render obvious threaded tubular connection according to claim 1, wherein at the end of make-up the pin thread (74) and the box thread (54) engage each other along the cooperating area and the radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) is present along the complete cooperating area.
Regarding Claim 4, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein at the end of make-up the pin thread (74) and the box thread (54) engage each other along the cooperating area, the radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) is 
Regarding Claim 5, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the pin thread (74) and the box thread (54) are the only threads provided on the pin member (51) and the box member (52), respectively (prior art).
Regarding Claim 6, Mallis discloses a threaded tubular connection for use in the hydrocarbon industry comprising: 
A longitudinal axis, a pin member (51) comprising a distal pin end, a tapered pin thread (74) having a constant pin taper angle a1 with respect to the longitudinal axis, and a pin sealing surface (67) located between the pin thread (74) and the distal pin end, and a box member (52) comprising a distal box end, a box sealing surface (87), and a tapered box thread (54) having a constant box taper angle B1 with respect to the longitudinal axis and located between the box sealing surface (87) and the distal box end, wherein the pin thread (74) is configured to cooperate by make up with the box thread (54) along a cooperating area while having a radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) along at least part of the cooperating area, the pin sealing surface (67) and the box sealing surface (87) are configured to contact each other upon make-up in a sealing manner while forming a metal to metal seal (Paragraph [0079]), and the pin taper angle is larger than the box taper angle, wherein: 

Mallis does not disclose the cooperating area comprising an area of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the 
Barringer discloses the cooperating area comprising an area (28a – 28i) of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area (28a – 28i) comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface;
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the increasing thead interference in the thread makeup of Barringer in the invention of Mallis in order to achieve the metal-to-metal sealing desired by the invention of Mallis for the purpose of fluid sealing without excessive contact stress. 
Regarding Claim 7, Mallis and Barringer render obvious the tubular connection according to claim 6, wherein the pin thread (74) is located closer to the distal pin end 
Regarding Claim 8, Mallis discloses a tubular connection for use in the hydrocarbon industry comprising: 
A longitudinal axis, a pin member (51) comprising a distal pin end, a tapered pin thread (74) having a constant pin taper angle a1 with respect to the longitudinal axis, and a pin sealing surface (67) located between the pin thread (74) and the distal pin end, and a box member (52) comprising a distal box end, a box sealing surface (87), and a tapered box thread (54) having a constant box taper angle Bi with respect to the longitudinal axis and located between the box sealing surface (87) and the distal box end, wherein the pin thread (74) is configured to cooperate by make up with the box thread (54) along a cooperating area while having a radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) along at least part of the cooperating area, the pin sealing surface (67) and the box sealing surface (87) are configured to contact each other upon make-up in a sealing manner while forming a metal to metal seal (Paragraph [0079]), and the pin taper angle is larger than the box taper angle, wherein: 
The radial thread interference (Paragraph [0075]) decreases gradually and continuously along the cooperating area in a direction toward the pin sealing surface (67) and the box sealing surface (87), the pin member (51) comprises a further tapered pin thread (74) having a further constant pin taper angle a2 with respect to the 
Mallis does not disclose the cooperating area comprising an area of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the 
Barringer discloses the cooperating area comprising an area (28a – 28i) of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area (28a – 28i) comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface;
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the increasing thead interference in the thread makeup of Barringer in the invention of Mallis in order to achieve the metal-to-metal sealing desired by the invention of Mallis for the purpose of fluid sealing without excessive contact stress. 
Regarding Claim 9, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the pin thread (74) and the pin sealing surface (67) are located closer to the distal pin end than the further pin thread (75) and the further pin sealing surface (67), and the further box thread (55) and the further box sealing surface (87) are located closer to the distal box end than the box thread (54) and the box sealing surface (87), or the further pin thread (75) and the further pin sealing surface (67) are located closer to the distal pin end than the pin thread (74) and the pin sealing surface (67), and the box thread (54) and the box sealing surface (87) are located closer to the distal box end than the further box thread (55) and the further box sealing surface (87).
Regarding Claim 12, Mallis and Barringer render obvious the threaded tubular connection according to claim 6, wherein each of the pin thread (74) and the further pin thread (75) is a pin wedge thread having pin teeth and further pin teeth, respectively, each of the pin teeth and the further pin teeth are increasing in width in a first direction (away from distal end of pin, toward tubular) along the longitudinal axis, each of the box thread (54) and the further box thread (55) is a box wedge thread having box teeth and further box teeth, respectively, and each of the box teeth and further box teeth are increasing in width in an opposite second direction (away from distal end of box, toward tubular) along the longitudinal axis.
Regarding Claim 14, Mallis and Barringer render obvious the threaded tubular connection according to claim 6, wherein each of the pin thread (74), the further pin thread (75), the box thread (54) and the further box thread (55) has a dovetail-shaped (Paragraph [0046]) thread profile.
Regarding Claim 15, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the pin thread (74) has a diametrical pin taper and the box thread (54) has a diametrical box taper, and wherein; 
The diametrical pin taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or the diametrical box taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or each of the diametrical pin taper and the diametrical box taper are between, and including, 0.014inch per revolution and 0.090 inch per revolution.
It would have been an obvious matter of design choice to change the size of the diametrical pin taper relative to the diametrical box taper, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 16, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the metal to metal seal (Paragraph [0079]) is a pressure energized seal (Paragraph [0012]).
Regarding Claim 17, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the metal to metal seal (Paragraph [0079]) is an interference (Paragraph [0075]) seal.
Regarding Claim 18, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the further metal to metal seal (Paragraph [0079]) is a pressure energized seal (Paragraph [0012]).
Regarding Claim 19, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the further metal to metal seal (Paragraph [0079]) is an interference (Paragraph [0075]) seal.
Regarding Claim 20, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the distal pin end of the pin member (51) is free from contact with the box member (52) in a direction along the longitudinal axis (Figure 7).
Regarding Claim 21, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the distal box end of the box member (52) is free from contact with the pin member (51) in a direction along the longitudinal axis (Figure 7).
Regarding Claim 22, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the pin thread (74) and the box thread (54) have less than 7 revolutions of thread.
It would have been an obvious matter of design choice to change the number of revolutions of the pin and box threads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 23, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the further pin thread (75) and the further box thread (55) have less than 7 revolutions of thread.
It would have been an obvious matter of design choice to change the number of revolutions of the pin and box threads, since such a modification would have involved a 
Regarding Claim 25, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein each of the pin thread (74) and the further pin thread (75) is a pin wedge thread having pin teeth and further pin teeth, respectively, each of the pin teeth and the further pin teeth are increasing in width in a first direction (away from distal end of pin, toward tubular) along the longitudinal axis, each of the box thread (54) and the further box thread (55) is a box wedge thread having box teeth and further box teeth, respectively, and each of the box teeth and further box teeth are increasing in width in an opposite second direction (away from distal end of box, toward tubular) along the longitudinal axis.
Regarding Claim 26, Mallis disclose Mallis and Barringer render obvious the threaded tubular connection according to claim 6, wherein the pin thread (74) has a diametrical pin taper and the box thread (54) has a diametrical box taper, and wherein; the diametrical pin taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or the diametrical box taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or each of the diametrical pin taper and the diametrical box taper are between, and including, 0.014inch per revolution and 0.090 inch per revolution.
It would have been an obvious matter of design choice to change the size of the diametrical pin taper relative to the diametrical box taper, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 27, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the pin thread (74) has a diametrical pin taper and the box thread (54) has a diametrical box taper, and wherein; the diametrical pin taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or the diametrical box taper is between, and including, 0.014inch per revolution and 0.090 inch per revolution, or each of the diametrical pin taper and the diametrical box taper are between, and including, 0.014inch per revolution and 0.090 inch per revolution.
It would have been an obvious matter of design choice to change the size of the diametrical pin taper relative to the diametrical box taper, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 28, Mallis and Barringer render obvious threaded tubular connection according to claim 6, wherein the pin thread (74) and the box thread (54) have less than 7 revolutions of thread.
It would have been an obvious matter of design choice to change the number of revolutions of the pin and box threads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 29, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the pin thread (74) and the box thread (54) have less than 7 revolutions of thread.

Regarding Claim 30, Mallis and Barringer render obvious the threaded tubular connection according to claim 6, wherein the further pin thread (75) and the further box thread (55) have less than 7 revolutions of thread.
It would have been an obvious matter of design choice to change the number of revolutions of the pin and box threads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 31, Mallis and Barringer render obvious the threaded tubular connection according to claim 8, wherein the further pin thread (75) and the further box thread (55) have less than 7 revolutions of thread.
It would have been an obvious matter of design choice to change the number of revolutions of the pin and box threads, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 32, Mallis discloses the threaded tubular connection according to claim 8, wherein each of the pin thread (74), the further pin thread (75), the box thread (54) and the further box thread (55) has a dovetail-shaped (Paragraph [0046]) thread profile.
Regarding Claim 33, Mallis discloses a threaded tubular connection for use in the hydrocarbon industry comprising: a longitudinal axis, a pin member (51) comprising a distal pin end, a tapered pin thread (74) having a constant pin taper angle a1 with respect to the longitudinal axis, and 
A pin sealing surface (67) located between the pin thread (74) and the distal pin end, and a box member (52) comprising a distal box end, a box sealing surface (87), and a tapered box thread (54) having a constant box taper angle B1 with respect to the longitudinal axis and located between the box sealing surface (87) and the distal box end, wherein the pin thread (74) is configured to cooperate by make up with the box thread (54) along a cooperating area while having a radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) along at least part of the cooperating area, the pin sealing surface (67) and the box sealing surface (87) are configured to contact each other upon make-up in a sealing manner while forming a metal to metal seal (Paragraph [0079]), and the pin taper angle is larger than the box taper angle, wherein the radial thread interference (Paragraph [0075]) decreases gradually and continuously along the cooperating area in a direction toward the pin sealing surface (67) and the box sealing surface (87), wherein the pin member (51) comprises a further tapered pin thread (75) having a further constant pin taper angle a2 with respect to the longitudinal axis and located at a distance from the pin thread (74), the box member (52) comprises a further tapered box thread (55) having a further constant box taper angle f2 with respect to the longitudinal axis and located at a distance from the box thread (54), the further pin thread (75) is configured to cooperate by make up with the further box thread (55) along a further cooperating area, while 
Mallis does not disclose the cooperating area comprising an area of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface, but does teach that pin wedge threads with uniformly progressively increasing widths, coupled with a box thread which increases in the opposite direction can utilize radial interference upon makeup to form a metal-to-metal seal between overlapping portions in order to resist the flow of fluids between the threads. 
Barringer discloses the cooperating area comprising an area (28a – 28i) of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area (28a – 28i) comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the increasing thead interference in the thread makeup of Barringer in the invention of Mallis in order to achieve the metal-to-metal sealing desired by the invention of Mallis for the purpose of fluid sealing without excessive contact stress. 
Regarding Claim 34, Mallis and Barringer render obvious the threaded tubular connection according to claim 33, wherein each of the pin thread (74) and the further pin thread (75) is a pin wedge thread having pin teeth and further pin teeth, respectively, each of the pin teeth and the further pin teeth are increasing in width in a first direction (away from distal end of pin, toward tubular) along the longitudinal axis, each of the box thread (54) and the further box thread (55) is a box wedge thread having box teeth and further box teeth, respectively, and each of the box teeth and further box teeth are increasing in width in an opposite second direction (away from distal end of box, toward tubular) along the longitudinal axis.
Regarding Claim 35, Mallis and Barringer render obvious the threaded tubular connection according to claim 33, wherein each of the pin thread (74), the further pin thread (75), the box thread (54) and the further box thread (55) has a dovetail-shaped (Paragraph [0046]) thread profile.
Regarding Claim 36, Mallis discloses a tubular connection for use in the hydrocarbon industry comprising: 
A longitudinal axis, a pin member (51) comprising a distal pin end, a tapered pin thread (74) having a constant pin taper angle a1 with respect to the longitudinal axis, and a pin sealing surface (67) located between the pin thread (74) and the distal pin end, and a box member (52) comprising a distal box end, a box sealing surface (87), and a tapered box thread (54) having a constant box taper angle 0i with respect to the longitudinal axis and located between the box sealing surface (87) and the distal box end, wherein the pin thread (74) is configured to cooperate by make up with the box thread (54) along a cooperating area while having a radial thread interference (Paragraph [0075]) between the pin thread (74) and the box thread (54) along at least part of the cooperating area, the pin sealing surface (67) and the box sealing surface (87) are configured to contact each other upon make-up in a sealing manner while forming a metal to metal seal (Paragraph [0079]), and the pin taper angle is larger than the box taper angle, wherein the radial thread interference (Paragraph [0075]) decreases gradually and continuously along the cooperating area in a direction toward the pin sealing surface (67) and the box sealing surface (87), wherein the pin member (51) comprises a further tapered pin thread (74) having a further constant pin taper angle a2 with respect to the longitudinal axis and located at a distance from the pin thread (74), the pin member (51) is provided with a further pin sealing surface (67) located between the further pin thread (75) and the distal pin end, the box member (52) comprises a further tapered box thread (55) having a further constant box taper angle f2 with respect to the longitudinal axis and located at a distance from the box thread (54), 
Mallis does not disclose the cooperating area comprising an area of the tubular connection between a starting point of the pin thread and the box thread and an end point of the pin thread and the box thread, where the pin thread is made up with the box thread about a plurality of revolutions; wherein
The cooperating area comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface, but does teach that pin wedge threads with uniformly progressively increasing widths, coupled with a box thread which increases in the opposite direction can utilize radial interference upon makeup to form a metal-to-metal seal between overlapping portions in order to resist the flow of fluids between the threads. 

The cooperating area (28a – 28i) comprising a radial thread interference between the pin area and the box thread along at least two of the plurality of revolutions of the cooperating area, the pin taper angle being larger than the box taper angle, and the radial thread interference decreasing gradually and continuously at least two of the plurality of revolutions of the cooperating area in a direction toward the pin sealing surface and the box sealing surface.
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the increasing thead interference in the thread makeup of Barringer in the invention of Mallis in order to achieve the metal-to-metal sealing desired by the invention of Mallis for the purpose of fluid sealing without excessive contact stress. 
Regarding Claim 37, Mallis and Barringer render obvious the threaded tubular connection according to claim 36, wherein each of the pin thread (74) and the further pin thread (75) is a pin wedge thread having pin teeth and further pin teeth, respectively, each of the pin teeth and the further pin teeth are increasing in width in a first direction (away from distal end of pin, toward tubular) along the longitudinal axis, each of the box thread (54) and the further box thread (55) is a box wedge thread having box teeth and further box teeth, respectively, and each of the box teeth and further box teeth are 
Regarding Claim 38, Mallis and Barringer render obvious the threaded tubular connection according to claim 36, wherein each of the pin thread (74), the further pin thread (75), the box thread (54) and the further box thread (55) has a dovetail-shaped (Paragraph [0046]) thread profile.
Regarding Claim 39, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein the radial thread interference (Paragraph [0075]) is zero at an end of the cooperating area closest to the distal pin end.
Regarding Claim 40, Mallis and Barringer render obvious the threaded tubular connection according to claim 1, wherein a clearance occurs at an end of the cooperating area closest to the distal pin end (Figure 7: 150).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, the applicant argues that the invention of Mallis does not indicate that the external thread 74 and internal thread 54 have constant tapers, and that Mallis simply states that these threads have corresponding tapers and that corresponding tapers are not necessarily constant taper angles. 
	The examiner respectfully submits that the limitations related to the tapers in question require that the tapered threads in question (74, 54) have a constant pin taper angle with respect to the longitudinal axis and does not specify that the taper angle in 
The applicant further argues by modifying Mallis with the teachings of Barringer that Mallis, so modified, would therefore include a taper angle change within a threaded cooperation area. Barringer, relying on a non-constant taper relies on the exact opposite of the feature that Mallis would require to meet the limitations provided by the applicant. 
The examiner respectfully submits that while Barringer does include that the taper angle in question must be the a taper angle in relation to the entire thread decreasing in diameter radially along an the longitudinal axis, the threads of Barringer also possess various quantifiable angles of said threads among the stab flanks, load flanks, crests and roots of said threads, many of those angles (such as the angle of the stab and load flanks measured against the longitudinal axis) the can be plainly seen to be constant along the entire length/taper of the threads, and therefore the invention of Barringer, at least in regard to the limitations directed toward a constant taper angle as written, anticipates the given limitations and does not teach away from the invention of Mallis. 
Lastly, the applicant argues that one of ordinary skill in the art would not have been motivated to combine Barringer with Mallis because any such combination would have rendered Barringer unsatisfactory for its intended purpose, namely the purpose of 
The examiner respectfully submits that the tapers in question require that the tapered threads in question (74, 54) have a constant pin taper angle with respect to the longitudinal axis and does not specify that the taper angle in question must be a taper angle in relation to the entire thread decreasing in diameter radially along the longitudinal axis. The threads of Barringer, do indeed require a non-constant taper be a taper angle in relation to the entire thread decreasing in diameter radially along an the longitudinal axis in this regard in order to reduce radial forces exerted by threads adjacent a sealing surface to reduce excessive metal-to-metal stress, however the threads of Barringer also possess various quantifiable angles of said threads among the stab flanks, load flanks, crests and roots of said threads, many of those angles (such as the angle of the stab and load flanks measured against the longitudinal axis) the can be plainly seen to be constant along the entire length/taper of the threads, and therefore the invention of Barringer, at least in regard to the limitations directed toward a constant taper angle as written, anticipates the given limitations

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679